BUSSEY, Judge
(specially concurring).
I concur with my colleague that the judgment and sentence imposed in the instant case is not in accordance with the provisions of the Indeterminate Sentence Law in force and effect at the time of rendition of the same, and wish only to observe that in the event the trial court wishes to impose a judgment and sentence in accordance with the Indeterminate Sentence Law, the minimum sentence which can be imposed is an indeterminate sentence of not les: than 15 years minimum, nor less than 45 years maximum. If, however, the tria court desires to fix a term of years rathe: *476than a sentence under the Indeterminate Sentence Act, then in force, the minimum punishment therefor is not less than 15 years imprisonment.